Pee Cubiam,
This action was to recover on a contract for commissions for the sale of real estate. Neither the making of the contract nor the hams thereof were in dispute, but it was contended by the defendant that a purchaser had not been procured within the time specified by the contract, who in good faith had offered to buy the real estate and who was financially able to do so. The questions raised by this contention were questions of fact for the jury, and we find no error in the manner in which they were submitted.
The judgment is affirmed.